447 F.2d 485
UNITED STATES of America, Plaintiff-Appellee,v.Robert Edward LIPSCOMB, Defendant-Appellant.No. 71-2401 Summary Calendar.**Rule 18, 5 Cir., Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5 Cir., 1970,431 F.2d 409, PartI.
United States Court of Appeals, Fifth Circuit.
Sept. 10, 1971, Rehearing Denied Nov. 9, 1971.

Robert E. Lipscomb, pro se.
Ira DeMent, U.S. Atty., montgomery, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966